Exhibit 10.16

 

SHORE BANCSHARES, INC.

DEFERRED COMPENSATION PLAN

JANUARY 1, 2019

1.         Background and Purpose. Shore Bancshares, Inc. (the "Company") has
established the
Shore Bancshares, Inc. Deferred Compensation Plan (the "Plan") to allow eligible
employees to
defer certain types of compensation earned in 2019 or later, effective January
1, 2019.

The Plan is an unfunded program and has been established for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees.

2.         Definitions.

(a)        "Account" shall mean the interest of a Participant in the Plan as
represented by the bookkeeping entries kept by the Company or Participating
Company. A separate Account shall be established for each Participant and may
include separate subaccounts, such as annual Deferral Accounts, as may be
required.

(b)       "Affiliate" shall mean any company that (i) is included as a member
with the Company in a controlled group of corporations, within the meaning of
section 414(b) of the Code; (ii) is a trade or business (whether or not
incorporated) included with the Company in a group of trades or business under
common control, within the meaning of section 414(c) of the Code; or (iii) is
required to be aggregated with the Company pursuant to section 414(m) or 414(o)
of the Code and regulations thereunder.

(c)        "Base Salary" shall mean a Participant's base salary payable from the
Company and its Affiliates.

(d)       "Beneficiary" shall mean the person, persons or entity last designated
by the Participant to receive any benefits payable after Participant's death
pursuant to Section 9 of the Plan.

(e)        "Board" shall mean the Board of Directors of the Company.

(f)        "Cause" shall mean (i) an action or failure to act by the Participant
constituting fraud, misappropriation or damage to the property or business of
the Company; (ii) conduct by the Participant that amounts to fraud, personal
dishonesty or breach of fiduciary duty; (iii) the Participant's conviction (from
which no appeal may be, or is, timely taken) of a felony or willful violation of
any law, rule or regulation (other than traffic violations or similar offenses);
(iv) the Participant's breach of any of his obligations hereunder; (v) the
unauthorized use, misappropriation or disclosure by the Participant of any
Confidential Information (as hereinafter defined) of the Company or of any
confidential information of any other party to whom the Participant owes an
obligation of nondisclosure as a result of his relationship with the Company;
(vi) the willful violation of any final cease and desist or consent order; (vii)
a knowing violation by the Participant of federal and state banking laws or
regulations which is










likely to have a material adverse effect on the Company, as determined by the
Board; (viii) the determination by the Board, in the exercise of its reasonable
judgment and in good faith, that the Participant's job performance is
substantially unsatisfactory and that he has failed to cure such performance
within a reasonable period (but in no event more than 30 days) after written
notice specifying in reasonable detail the nature of the unsatisfactory
performance; (ix) the Participant's material breach of any of the Company's
written policies; or (x) the issuance of any order by the Maryland Commissioner
of Financial Regulation, the Federal Deposit Insurance Corporation, the Board of
Governors of the Federal Reserve System, or any other supervisory agency with
jurisdiction over the Company permanently prohibiting the continued service of
the Participant with the Company. No act or failure to act on the part of the
Participant shall be considered "willful" unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant's action or omission was in the best interests of the Company. Any
act or failure to act that is based upon authority given pursuant to a
resolution duly adopted by the Board, or upon the advice of legal counsel for
the Company, shall be conclusively presumed to be done, or omitted to be done,
by the Participant in good faith and in the best interest of the Company. For
purposes of this Cause definition, the term "Confidential Information" means all
information of any member of the Company and its Affiliates, whether oral,
written, computerized, digitized or otherwise, regarding the business of the
Company and its Affiliates, including, without limitation, information regarding
the Company's and its Affiliates' customers, referral sources, insurance
carriers, sales and marketing information, costs, prices, earnings, business
plans, financial information and forecasts, contracts, business arrangements,
methods of operation, business strategies, prospects, and "intellectual
property" (defined as any and all information, reports, other documents and
other works, whether in an electronic format or otherwise, created by the
Participant for or on behalf of the Company during the Participant's service
with the Company, whether or not developed on the Company's premises or
equipment or during the Company's normal business hours), whether or not such
information is deemed "trade secrets" under applicable law. Confidential
Information does not include information that (i) becomes generally available to
the public other than as a result of disclosure by the Participant in violation
of this Agreement, (ii) was available to the public on a non-confidential basis
from a source other than the Company or its Affiliates, (iii) is made available
to a third party on a non-confidential basis by the Company or its Affiliates,
(iv) was already known to the Participant at the time of disclosure by the
Company or its Affiliates, or (v) is required to be disclosed by legal process
or applicable law.

(g)        "Change in Control" shall be deemed to have occurred if the
conditions set forth in any one of the following paragraphs shall have been
satisfied provided that in each case, it also qualifies as a "change in control
event" under Treasury regulation section 1.409A-3(i)(5):

(i)       any one person, or more than one person acting as a group, acquires
ownership of securities of the Company that, together with securities held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the securities of the Company;

(ii)      either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent





2




acquisition by such person or persons) ownership of securities of the Company
possessing 35 percent or more of the total voting power of the securities of the
Company; or (B) a majority of members of the Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or

(iii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

Notwithstanding the foregoing, ownership or control of the Company's voting
stock, individually or collectively, by the Company's bank subsidiaries (the
"Banks") or any benefit plan sponsored by the Company or the Banks shall not
constitute a Change in Control. For purposes of this paragraph only, the term
"person" refers to an individual or a corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization of any other form of entity not specifically listed herein.

(h)        "Code" shall mean the Internal Revenue Code of 1986, as amended.

(i)        "Committee" shall mean the Compensation Committee of the Board of
Directors of the Company.

(j)        "Company" shall mean Shore Bancshares, Inc.

(k)       "Compensation" shall mean Base Salary, bonuses, and other incentive
compensation identified by the Company, and designated by a Participant, on a
Deferral Election.

(1)        "Deferral Election" means a commitment by a Participant to defer a
portion of his or her Compensation or, with respect to a Director, retainer fees
under this Plan and for which an election form has been submitted by the
Participant to the Company or the administrator either in writing or
electronically. A Deferral Election shall become irrevocable on December 31 of
the year prior to the Deferral Period to which the Deferral Election applies.

(m)      "Deferral Period" shall mean the calendar year.

(n)       "Director" shall mean a member of the Board or a person serving as a
member of the board of directors, board of managers or other governing body of
one of the Company's Affiliates.

(o)        "Disability" or "Disabled" shall mean a Participant who is determined
to be disabled under the Company's long-term disability plan or the equivalent
long-term disability plan of the Participant's employer. The determination of
Disability shall be made in accordance with section 409A of the Code and
applicable regulations.





3




(p)       "Eligible Individual" shall mean, for any calendar year, an employee
or Director of the Company or a Participating Company who is eligible to
participate in the Plan, as described in Section 3 below.

(q)       "Employer Discretionary Contribution" shall mean the amount, if any,
the Company or Participating Company credits to a Participant's Account as a
nonelective contribution in accordance with Section 5(b) of the Plan.

(r)        "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.

( )     "Key Employee" shall mean an Employee who, at any time during the
12-month period ending on the identification date, is a "specified employee"
under section 409A of the Code, as determined by the Committee or its delegate.
The determination of Key Employees, including the number and identity of persons
considered specified employees and the identification date, shall be made by the
Committee or its delegate in accordance with the provisions of sections 416(i)
and 409A of the Code and the regulations issued thereunder.

(s)        "Participant" shall mean any Eligible Individual who has elected to
defer Compensation or, with respect to a Director, retainer fees pursuant to
Section 4 of the Plan or is otherwise credited with Employer Discretionary
Contributions.

(t)        "Participating Company" shall mean the Company and any subsidiary of
the Company who elects to adopt the Plan.

(u)       "Retirement" shall mean the Participant's Separation from Service with
the Company and its Affiliates at or after the date on which the sum of the
Participant's age and Years of Service equals at least 65.

(v)        "Separation from Service" means the Participant's termination of
employment with the Company or Participating Company employing such Participant
and all affiliated and subsidiary entities that are considered to be part of a
controlled group with the Company pursuant to Code Section 414(b) or (c), except
that in applying Code Section 1563 "fifty percent" shall be substituted for
"eighty percent." Whether a termination of employment has occurred is detennined
based on whether the facts and circumstances indicate that the Company and the
Participant reasonably anticipate that no further services will be performed
after a certain date. Separation from Service shall be determined consistent
with and pursuant to section 409A(a)(2)(A)(i) of the Code.

(w)       "Years of Service" shall mean the cumulative years of continuous
full-time employment with the Company or Participating Company employing a
Participant, beginning on the date the Participant first began service with the
Company or Participating Company and counting each anniversary thereof, without
regard for any leave of absence of six (6) months or less approved by the
Company, or a longer period if the right to return to employment after such
period is protected by law or contract, as determined in the discretion of the
Committee. Service with a predecessor or other related entity may also be taken
into account in the complete and sole discretion of the Committee.





4




3.          Participation.

(a)          Eligibility. Any select employee or Director designated and
approved by the Committee shall be eligible to participate in the Plan, as of
the Effective Date, as of any subsequent January 1, or as set forth in Section
4(b) below with respect to a newly Eligible Individual.

(b)          Participation. An Eligible Individual may elect to participate in
the Plan by electing to defer compensation under the Plan or by being credited
with Employer Discretionary Contributions.

4.          Deferral Elections.

(a)        Election Timing and Deferral Amount. Each year, an Eligible
Individual may make a Deferral Election each year in the form and manner
prescribed by the Committee, as follows. If any amounts are to be paid at
Retirement, each year the Participant must designate in his or her Deferral
Election the time and manner in which his or her Account will be paid upon
Retirement (referred to as a "Retirement Distribution Election"). The Deferral
Election shall become effective on the first day of the Deferral Period and will
become irrevocable on the December 31 immediately prior to the beginning of the
Deferral Period to which the Deferral Election applies. A Deferral Election
shall terminate on the date a Participant experiences a Separation from Service
(including, but not limited to as a result of Retirement, death or Disability).
If no Deferral Election is submitted for a particular Deferral Period, no
deferrals shall be permitted for such Deferral Period. A Deferral Election may
be cancelled upon a finding by Committee that the Participant has suffered a
hardship as described in Section 8(f). A Deferral Election shall continue to be
effective for Compensation or, with respect to a Director, retainer fees earned
during a Deferral Period in which a Participant is demoted to a position that
would otherwise be ineligible to participate in the Plan. In addition, in a
Deferral Election, a Participant must designate the time and form of any
distribution of such Compensation or, with respect to a Director, retainer fees
during the applicable Deferral Period.

(i)        Base Salary or Retainer Fees. Prior to the beginning of each calendar
year, each Eligible Individual may elect to defer receipt of all or a portion of
any Base Salary or retainer fees that will be earned by such person in the next
calendar year. An Eligible Individual may elect to defer not less than 5% and up
to a maximum of 50% of the Eligible Individual's Base Salary or 100% of other
Compensation, provided that the percentage deferred must be in whole numbers.

(ii)       Payroll Taxes. The Company shall have the right to reduce the amount
of the Participant's deferral by the amount of payroll taxes required to be
withheld on such deferral.

(iii)      Bonuses.

(1)        Annual Bonuses. Except as provided in paragraph (b) below for newly
eligible Participants, a Participant must file a Deferral Election with respect
to a bonus in the calendar year before the year in which the services are
performed with respect to which the bonus is paid (regardless of whether the
bonus amount is determined and paid in the year following the year in which the
services were performed). For example, if a Participant desires





5




to defer a portion of his or her bonus earned with respect to services performed
in 2019, the Participant must file a Deferral Election by, and the Deferral
Election becomes in-evocable on, December 31, 2018 regardless of whether the
bonus amount is calculated and paid in 2020.

(2)        Performance-Based Bonuses. In accordance with section 409A of the
Code and the regulations thereunder, with respect to any bonus or other
Compensation that meets the criteria for performance-based compensation, an
initial deferral election may be made with respect to such bonus or other
Compensation on or before the date that is six months before the end of the
performance period, provided that (i) the service provider performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date an election is
made, (ii) the performance period is at least twelve months long and (iii) that
in no event may an election to defer performance-based compensation be made
after such compensation has become readily ascertainable.

(b)       Newly Eligible Individuals. If an Eligible Individual is hired or is
promoted into an Eligible Individual position, the Committee may allow the
Eligible Individual to elect to participate in the Plan with respect to any Base
Salary, retainer fees, or other Compensation to be earned for that calendar year
after the date of the Deferral Election. The eligibility date for a new hire is
his or her employment date, and the eligibility date for a promoted employee is
the date the Participant is notified of his or her promotion into an Eligible
Individual position. If the Committee determines that such an Eligible
Individual is eligible to participate in the Plan, the Eligible Individual must
elect to participate in the Plan within 30 days receiving notice of eligibility.
The election to participate shall apply only to the Eligible Individual's Base
Salary, retainer fees or annual bonus earned after the date of the Deferral
Election (i.e., the annual bonus would be prorated to reflect bonus earned with
respect to services performed after eligibility), consistent with section 409A
of the Code. When an Eligible Individual first elects to participate in the
Plan, the Eligible Individual becomes a Participant and must designate the
timing of payment of his or her Account to be made upon a specified date or
event. The Participant must submit the initial distribution elections, on a
properly executed Deferral Election form, in the manner prescribed by the
Committee. Any Deferral Elections made after the initial Deferral Election will
be governed by Section 4(a).

(c)       Irrevocable Elections: All elections under the Plan shall be
irrevocable and may not be modified by the Participant except as provided
herein.

5.           Participant Accounts.

(a)        Participant Accounts. The Company shall establish and maintain an
Account for each Participant. A Participant's Account shall consist of amounts
that the Participant has elected to defer with respect to a Participant's Base
Salary, retainer fees, or other Compensation, as applicable, including interest
or earnings credited on the deferred amounts. The Base Salary, retainer fees, or
other Compensation deferred under the Plan shall be credited to the
Participant's Account as of the date on which the Participant's Base Salary,
retainer fees, or other Compensation would otherwise have been paid to the
Participant.





6




(b)       Employer Discretionary Contributions. The Company and each
Participating Company is under no obligation to make any contribution to the
Plan; however, in the employing Company's or Participating Company's sole and
absolute discretion, the Company may credit any amount to a Participant's
Employer Discretionary Contribution Account. The amount may be determined in any
way by the Company and/or Participating Company and need not be consistent among
the Participants in the Plan. Any contribution made will be allocated to a
Participant's Employer Discretionary Contribution Account as of the date
determined by the Company. Directors will not be eligible to receive Employer
Discretionary Contributions.

( )           Debits to Accounts for Distributions. Each Participant's Account
shall be debited by the amount of any distribution as of the date the
distribution is made.

(c)       Earnings on Accounts. A Participant who is not a Director deferring
retainer fees shall elect from among a series of hypothetical investment
alternatives, which may include a fixed rate alternative, designated by the
Committee into which the Participant's deferrals of Base Salary or bonuses or
any Employer Discretionary Contributions shall be deemed invested. The
investment gains and losses credited to the Participant's Account shall be
measured based upon the investment alternatives selected and calculated after
the investment managers' expenses have been deducted but before any
insurance-related or other expenses have been deducted. Participants may change
investment alternatives periodically by following such procedures as may be
determined by the Committee. Earnings, gains and losses shall continue to be
credited to all Accounts until all benefits have been paid. The Committee may,
in its sole discretion, add, remove or change the hypothetical investment
alternatives from which Participants may choose, at any time, in its sole
discretion. A Participant who is not a Director and who fails to designate
investment alternatives shall be deemed to have selected the money market
investment alternative. A Director's deferral of retainer fees shall be deemed
invested in units of Company shares of common stock and may not be deemed
investment in any other asset.

6.          Vesting. Each Participant shall be fully vested at all times in all
deferred Compensation or retainer fees credited to each Participant's Account.
Participants receiving Employer Discretionary Contributions shall vest in the
contribution at a rate to be determined by the Company at such time as it makes
any Employer Discretionary Contributions. In the event the Company fails to
designate a vesting period at the time of making an Employer Discretionary
Contribution, such contribution shall vest on the third anniversary of the date
of the Employer Discretionary Contribution. Notwithstanding the foregoing,
Participants shall immediately fully vest in all Employer Discretionary
Contributions upon the occurrence of any of the following events: death,
Disability, attainment of age 66, or a Change in Control. Any Employer
Discretionary Contributions, whether vested or unvested, shall be forfeited upon
a Separation from Service due to Cause.

7.          Payment of Benefits. A Participant's benefits shall be paid on the
earliest date described below and shall be paid in cash unless such benefits
have been designated to Company stock in which case, the benefit shall be
distributed in stock. A Participant may subsequently change a payment date
previously designated if, and only if, such election change is submitted to the
Committee in writing or electronically in such form approved by the Committee at
least twelve months prior to the original payment date (or in the case of a
series of installments, the date the first installment becomes payable), such
change in election does not take effect for at least





7




twelve months after it is submitted to the Committee in writing, and the changed
election defers the payment of benefits from the Participant's account for at
least five years from the date of the initial payment date (or in the case of a
series of installments, the fifth anniversary of the date the first such
installment was previously payable). For purposes of clarity, Employer
Discretionary Contributions are only payable upon a Separation from Service
other than for Cause (including, but limited to a Separation from Service due to
Retirement, death or Disability).

(a)        Retirement. If a Participant incurs a Separation from Service due to
Retirement, the Account shall be distributed in a lump sum payment within 60
days of Retirement or in annual installments payable in over five, ten or
fifteen years as designated in the Participant's Retirement Distribution
Election with the first annual installment commencing within 60 days of
Retirement. If a Participant fails to provide a properly completed Retirement
Distribution Election, such payment shall be made in a lump sum payment within
60 days of the Participant's Separation from Service.

(b)        Separation from Service. If a Participant's incurs a Separation from
Service due to any reason other than Retirement (including, but not limited to
due to death or Disability), the Participant's Account shall be distributed to
the Participant or the Participant's Beneficiary, as applicable, in a lump sum
payment within 60 days of the Participant's Separation from Service. The Account
will be valued as of the last business day of the month immediately preceding
the month in which the distribution occurs.

(c)        Fixed Payment Date. If a Participant who is not a Director designates
a fixed payment date on a properly executed Deferral Election form that is at
least three years after the corresponding deferral, a Participant shall receive
any Compensation deferred pursuant to a Deferral Election and credited to the
Participant's Account in a lump sum payment within 60 days of such fixed payment
date or in four annual installments, with the first annual installment
commencing within 60 days of the fixed payment date. Directors may not elect a
fixed payment date as a distribution event with respect to deferred retainer
fees and no Employer Discretionary Contributions shall be distributed when a
Participant elects a fixed payment date as a payment event.

(d)        Hardship. At any time prior to commencement of payment of a
Participant's Account, a Participant may request payment of all or a portion of
a Participant's Compensation or retainer fees deferred pursuant to a Deferral
Election and credited to the Participant's Account on account of financial
hardship. The decision to approve or deny such a request shall be in the
absolute discretion of the Committee. Such a request shall be approved only upon
a finding that the Participant has suffered a severe financial hardship, which
has resulted from an illness or accident of the Participant, the Participant's
spouse, or a dependent (as defined in section 152(a) of the Code) of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the Participant's control. The hardship distribution may not
exceed the amount reasonably necessary to satisfy the emergency need, including
amounts necessary to pay income taxes or penalties reasonably anticipated to
result from the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or by liquidation of the Participant's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship). In
the event such a





8




request is approved, payment of all or a portion of the Participant's Account,
to the extent approved by the Committee, shall be made as soon as practicable to
the Participant. The Participant's Account otherwise payable hereunder shall be
reduced to take into account such financial hardship payment. The Committee
shall administer hardship distribution requests consistently with section 409A
of the Code and the regulations thereunder. No Employer Discretionary
Contributions shall be distributed pursuant to the paragraph (d).

(e)        Delay for Key Employees. Notwithstanding any provision of the Plan to
the contrary, if a Participant is a Key Employee and becomes entitled to receive
a distribution on account of Separation from Service, the distribution may not
be made earlier than six months following the date of the Participant's
Separation from Service, if required by section 409A of the Code and the
regulations thereunder. If distributions are delayed pursuant to section 409A of
the Code, the accumulated amounts withheld on account of section 409A of the
Code shall be paid the first business day after the end of the six-month period.
If a Participant dies during such six-month period, the amounts withheld on
account of section 409A of the Code shall be paid to the Participant's
Beneficiary 90 days after the date of his or her death.

8.       Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person or persons as a Beneficiary (both primary and
contingent) to whom payment of the Participant's Accounts under the Plan shall
be made in the event of the Participant's death provided that any Beneficiary
designation shall be valid or effective only as permitted under applicable law.
A married Participant spouse is required to be the Participant's primary
Beneficiary unless his or her spouse completes and submits to the Committee a
valid spousal waiver in such form as provided by the Committee that is witnessed
by a notary. Such designation may be changed or canceled at any time without the
consent of any such Beneficiary except that a married Participant's spouse must
consent to such change in a valid spousal waiver in such form as provided by the
Committee that is witnessed by a notary. Any such designation, change or
cancellation shall be made in a form approved by the Committee and shall not be
effective until received by the Committee or its designee. If no Beneficiary has
been named, or if the designated Beneficiary shall have predeceased the
Participant, the Beneficiary shall be the Participant's estate. If a Participant
designates more than one Beneficiary, the interests of such beneficiaries shall
be paid in equal shares, unless the Participant has specifically designated
otherwise.

9.       Source of Funds; Scope of Liability. The Plan shall be unfunded, and
payments hereunder shall be made from the general assets of the Company or
Affiliate that employs the Participant. Any assets that may be set aside,
earmarked or identified as being intended for the provision of payments
hereunder shall remain an asset of the Company or an Affiliate and shall be
subject to the claims of its or their general creditors. Each Participant shall
be a general creditor of the Company or an Affiliate to the extent of the value
of a Participant's Accounts hereunder. A Participant shall have no right, title
or interest in any specific assets that may be set aside or designated as
intended to be applied to payments under the Plan. Payments in accordance with
the terms of the Plan shall completely discharge all obligations of the Company
and its Affiliates hereunder.

10.     Amendment and Termination. The Company reserves the right to amend or
terminate this Plan at any time by action of the Company's Board of Directors or
the Committee; provided,





9




however, that on or after a Change in Control, no amendment or termination of
the Plan shall reduce the amount credited to a Participant's Accounts as of the
date of the amendment or termination. In the event of a termination of this
Plan, accounts shall be distributed in accordance with section 409A of the Code.

11.        Nonalienation of Benefits. None of the benefits or rights of a
Participant or any Beneficiary of a Participant shall be subject to the claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such benefits and rights shall be free from attachment, garnishment or any other
legal or equitable process available to any creditor of the Participant or
Beneficiary. Neither the Participant nor the Participant's Beneficiary shall
have the right to alienate, anticipate, commute, pledge, encumber, or assign any
of the payments which either of them may expect to receive, contingently or
otherwise under this Plan.

12.        Administration. This Plan shall be administered by the Committee,
which shall be responsible for the interpretation of the Plan and establishment
of the rules and regulations governing its administration. Any decision or
action made or taken by the Committee, arising out of or in connection with the
construction, administration or interpretation of the Plan or of its rules and
regulations, shall be conclusive and binding upon all Participants, subject only
to such review by a court of competent jurisdiction as is permitted by ERISA. In
making any such decision or taking any such action, the Committee shall have
full and complete discretion and authority to make eligibility determinations,
construe provisions of the Plan and resolve issues. Participation in the Plan
shall be made conditional upon a Participant's acknowledgement, in writing or by
acceptance of participation, that all decisions and determinations of the
Committee shall be final and binding on the Participant, the Participant's
beneficiaries, and any other persons having or claiming an interest under the
Plan. All expenses of administering the Plan shall be paid by the Company and
shall not affect the Participant's right to or amount of benefits.

13.        Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of section 409A of the Code and applicable regulations,
and shall be maintained and administered in accordance with section 409A of the
Code to the extent section 409A of the Code applies to the Plan. Notwithstanding
anything in the Plan to the contrary, distributions from the Plan may only be
made in a manner, and upon an event, permitted by section 409A of the Code and
applicable regulations. If a payment is not made by the designated payment date
under the Plan, the payment shall be made by December 31 of the calendar year in
which the designated payment date occurs. For purposes of section 409A of the
Code, the right to series of installment payments under this Plan shall be
treated as a right to series of separate payments. In no event may a Participant
directly or indirectly designate the calendar year of payment.

14.        Claims Procedure.

(a)        Claim. A Participant or, following the Participant's death, a
Beneficiary (collectively referred to in this Section 15 as a "claimant") may
submit a claim for benefits under the Plan. Any claim for benefits under the
Plan shall be made in writing to the Committee.

(b)        Claim Decision. In the case of a claim for benefits that is wholly or
partially denied, within 90 days (or 180 days in special cases if the Committee
furnishes notice of the





10




extension before the end of the initial 90-day period) after the claim has been
filed, the Committee shall provide the person who filed the claim a written
approval or denial of the claim. A notice of the denial of a claim, in whole or
in part, shall set forth:

(i)         the reason or reasons for the denial;

(ii)        reference to the specific Plan provisions upon which the denial is
based;

(iii)       a description of any additional material needed before the claim can
be considered and an explanation of why such material or information is
necessary; and

(iv)       an explanation of the claim review procedure set forth below and the
time limits applicable to appeals, including a statement of the claimant's right
to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on appeal.

(c)        Request for Review. Within 60 days of the receipt of a notice denying
a claim, the claimant or the claimant's duly authorized representative may
request, in writing, a full review of the claim by the Committee. In connection
with any such review, the claimant or the claimant's authorized representative
(i) will be provided, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits and (ii) may submit issues and comments in writing to the
Committee. The Committee shall make a decision within 60 days after the request
for a review (or 120 days in the event of special circumstances if the Committee
furnishes notice of the extension before the end of the initial 60-day period).
The Committee's decision will be binding on all parties. A final notice of the
denial of the claim on appeal, in whole or in part, shall set forth:

(i)         the reason or reasons for the denial;

(ii)        reference to the specific Plan provisions upon which the denial is
based;

(iii)       the claimant's right to, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits; and

(iv)       a statement of the claimant's right to bring a civil action under
section 502(a) of ERISA.

(d)        Exhaustion; Scope of Review. No claimant may bring an action for any
alleged wrongful denial of Plan benefits in a court of law unless the claims
procedures set forth above are exhausted and a final determination is made by
the Committee. If a claimant challenges a decision under this Section 15, a
review by the court of law will be limited to the facts, evidence and issues
presented during the claims procedure set forth above. Facts and evidence that
become known to the claimant after having exhausted the claims procedure must be
brought to the attention of the Committee for reconsideration of the claims
determination. Issues not raised during the claims procedure shall be deemed
waived.

15.        Clawback. Notwithstanding any other provisions in this Plan, any
portion of a Participant's Account, which is subject to recovery under any law,
government regulation or





11




stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

16.        Withholding Taxes. The Participant, or, following the Participant's
death, the Participant's Beneficiary, shall make appropriate arrangements with
the Company for satisfaction of any U.S. Federal, state and local income and
payroll tax withholding requirements applicable to the payment of benefits under
the Plan. If no such arrangements are made, the Company may provide, at its
discretion, for such withholding and tax payments as may be required.

17.        No Contract of Employment. Nothing contained herein shall be
construed as conferring upon any person the right to be employed or continue in
the employ of the Company or any of its Affiliates, nor shall it interfere with
the rights of the Company or its Affiliates to terminate the employment of any
Participant and to take any personnel action affecting any Participant without
regard to the effect which such action may have upon such Participant as a
recipient of benefits under the Plan.

18.        Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing hand-delivered or sent
by registered or certified mail, return receipt requested, to the principal
office of the Company, directed to the attention of General

Counsel, W. David Morse, telephone 410-820-6867. Such notice
shall be deemed given as of the date of delivery, or if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.

19.        Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

20.        Applicable Law.  This Plan shall be construed under the laws of the
state of Maryland except where the laws of the state of Maryland are preempted
by ERISA.

IN WITNESS WHEREOF, Shore Bancshares, Inc. has caused this Plan to be executed
by its duly authorized officer this 11th day of November, 2018.

 

 

/s/Lloyd L. Beatty, Jr.

 

Lloyd L. Beatty, Jr.

 

President and CEO

 

12

